DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2020 has been entered.
 Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest the combination of all the limitations as claimed and read in light of the specification. 
Independent Claims 1, 10 and 20 are directed to a method and system of determining one trick play image based on a representative image of a particular sequence of video frames continuously captured at a particular point of view or another trick play image based on a representative image of a different sequence of video frames continuously captured at a different point of view.
The prior art of record fails to disclose “…determining at least one of: a first trick play image based on a representative image for the first sequence of video frames continuously captured at the first point of view, or a second trick play image based on a representative image for a second sequence of video frames included in the media title, wherein the second sequence of video frames corresponds to a second set of video frames continuously captured at a second point of view, wherein the first trick 
Furthermore, Applicant remarks filed 01/22/2021 are found to be persuasive. Therefore the claims are allowable over prior art. 
The most relevant prior art found is understood to include Craner (US Patent No. 10,057,655), Moorer (US PG Pub 2013/0129317), Casey (US PG Pub 2016/0269455) and Ishtiaq (US Patent No. 9,888,279).
Dependent claims are allowable based on the merits of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424